Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 11/26/2019.
	Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS is being considered by the examiner.
Invitation for Interview
	Examiner invites Applicant’s representative to schedule an interview to discuss how to move prosecution forward. Examiner can be reached at 571-270-0599.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are directed to non-statutory subject matter because they do not specifically limit the computer-readable medium to non-transitory embodiments (Applicant’s Spec. likewise does not limit the computer-readable medium to non-transitory embodiments). Accordingly claims 19-20 are rejected under 35 U.S.C. § 101. See MPEP 2106.03, “Non-limiting examples of claims that are not directed to any of the statutory categories include… Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave… Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.”
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. §  102(a)(1) as being anticipated by Tumuluri (Pub. No. US 2013/0073619 A1).
(Tumuluri ¶¶ [0024] & [0044], digital images of an object are taken by a digital camera and transferred to a server); obtaining, by the processor, at least a stored model of the physical asset from a data storage device (Tumuluri ¶ [0044], 3D model is obtained by a server); generating, by the processor, a visualization representation of the physical asset based on an integration of the sensor data related to the physical asset and the stored model of the physical asset (Tumuluri ¶ [0044], digital image of an object taken by a digital camera is developed into a 3D model by the server; see also ¶ [0034], users can transform the 3D model); and presenting, by the processor in a shared virtual workspace accessible by a first user entity and at least one second user entity located remotely from the first user entity, the virtualization representation of the physical asset (Tumuluri Fig. 5 & ¶ [0044], 3D model is available for real-time collaborative visualization and interaction to clients that are remote from each other; see also ¶ [0017], “there is provided a system and method for collaborative 3D visualization and real-time interaction by multiple users on a computer network, wherein multiple users on a computer network can simultaneously visualize, interact, share and modify a selected 3D model in real time”).

Regarding claim 2, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches wherein the first user entity is co-located with the physical asset (Tumuluri Fig. 5 & ¶ [0044], client controller by user 1 takes images via a camera and therefore user 1 is co-located with the physical asset).

Regarding claim 3, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches wherein the sensor data includes at least one of a photograph, a video, a three-dimensional photograph, a three-dimensional video, audio data, and geo-location data of the physical asset; an environmental status in a vicinity of the physical asset; and combinations thereof (Tumuluri ¶¶ [0024] & [0044], digital images of an object are taken by a digital camera).

Regarding claim 4, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches wherein the data storage device is an instance of a database (Tumuluri ¶ [0018], 3d models are stored in a database; see also ¶ [0023], “‘3D models’ expressed in X3D encoding are stored in an XML Database”).

Regarding claim 5, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches receiving, by the processor, expert data from one or more of the at least one second user entities, the expert data including at least one of text-based annotations appended to the stored model of the physical asset, annotations to be projected on the physical asset, audio data, and video related to the physical asset presenting, by the processor in the shared virtual workspace, the received expert data and receiving, by the processor in the virtual workspace, collaborative inputs from the (Tumuluri ¶ [0034], users can transform 3D models in real-time, such as by adding notes/annotations).

Regarding claim 6, Tumuluri teaches the method of claim 5. Tumuluri furthermore teaches determining, based at least in part on at least one of the received expert data and the collaborative inputs, a course of action for the physical asset and invoking the determined course of action for the physical asset (Tumuluri ¶ [0034], users can transform 3D models in real-time).

Regarding claim 7, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches wherein the expert data is generated by the at least one second user entity (Tumuluri ¶ [0034], users can transform 3D models in real-time; see also Fig. 5 & ¶ [0044], 3D model is available for real-time collaborative visualization and interaction to clients that are remote from each other).

Regarding claim 8, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches receiving an indication of at least one of the first user entity and the at least one second user entity manipulating the visualization representation of the physical asset within the shared virtual workspace (Tumuluri ¶ [0034], users can transform 3D models in real-time).

Regarding claim 9, Tumuluri teaches the method of claim 1. Tumuluri furthermore teaches wherein the first user entity and the at least one second user entity (Tumuluri ¶ [0047], “For instance in an online e-commerce session a buyer could change the color of the gem on a ring that he is contemplating on buying. This instantly changes in the seller's environment also. The buyer and seller can then engage in a conversation using an online chat, telephony or video conferencing session.”)

Regarding claim 10, Tumuluri teaches system comprising: a memory storing processor-executable program instructions; and a processor to execute the processor-executable program instructions to: receive sensor data related to a physical asset (Tumuluri ¶¶ [0024] & [0044], digital images of an object are taken by a digital camera and transferred to a server); obtain at least a stored model of the physical asset from a data storage device (Tumuluri ¶ [0044], 3D model is obtained by a server); generate a visualization representation of the physical asset based on an integration of the sensor data related to the physical asset and the stored model of the physical asset (Tumuluri ¶ [0044], digital image of an object taken by a digital camera is developed into a 3D model by the server; see also ¶ [0034], users can transform the 3D model); and present, in a shared virtual workspace accessible by a first user entity and at least one second user entity located remotely from the first user entity, the virtualization representation of the physical asset (Tumuluri Fig. 5 & ¶ [0044], 3D model is available for real-time collaborative visualization and interaction to clients that are remote from each other; see also ¶ [0017], “there is provided a system and method for collaborative 3D visualization and real-time interaction by multiple users on a computer network, wherein multiple users on a computer network can simultaneously visualize, interact, share and modify a selected 3D model in real time”).

Tumuluri teaches all the limitations of claims 11-18 as asserted above with regard to claims 2-9, respectively.

Regarding claim 19, Tumuluri teaches a tangible computer-readable medium having processor-executable program instructions stored thereon, the medium comprising: program instructions to receive sensor data related to a physical asset (Tumuluri ¶¶ [0024] & [0044], digital images of an object are taken by a digital camera and transferred to a server); program instructions to obtain at least a stored model of the physical asset from a data storage device (Tumuluri ¶ [0044], 3D model is obtained by a server); program instructions to generate a visualization representation of the physical asset based on an integration of the sensor data related to the physical asset and the stored model of the physical asset (Tumuluri ¶ [0044], digital image of an object taken by a digital camera is developed into a 3D model by the server; see also ¶ [0034], users can transform the 3D model); and program instructions to present in a shared virtual workspace accessible by a first user entity and at least one second user entity located remotely from the first user entity, the virtualization representation of the physical asset (Tumuluri Fig. 5 & ¶ [0044], 3D model is available for real-time collaborative visualization and interaction to clients that are remote from each other; see also ¶ [0017], “there is provided a system and method for collaborative 3D visualization and real-time interaction by multiple users on a computer network, wherein multiple users on a computer network can simultaneously visualize, interact, share and modify a selected 3D model in real time”).

Tumuluri teaches all the limitations of claim 20 as asserted above with regard to claim 5.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Glunz (Pub. No. US 2017/0132568 A1) teaches that “[c]ollaboration information for actual physical objects at physical locations is automatically collected and associated with virtual objects in virtual object models in a three-dimensional (3D) object modeling programs for a selected project or new virtual objects that did not previously exist are created in the 3D modeling program and associated with the actual physical objects that have been physically added to at a project site. The method and system allows two-way real-time and static collaboration between native and new composite XD (e.g., 3D, or lower or higher dimensional) object models from within existing 3D modeling BIM programs (e.g., AUTODESK REVIT, AUTOCAD, VECTORWORKS, etc.) and the actual physical objects at the actual physical locations.” Abstract
Shapira (Pub. No. US 2016/0350973 A1) teaches “consider two or more furniture designers (or any designers of something physical). Given a 3D model of a virtual object mapped to some real-world physical object or proxy, the users can interact with the design of an existing prototype. For example, each of the users can see a rendered Shapira ¶ [0134].
Champion (Pub. No. US 2013/0234934 A1) teaches “Three-Dimensional Collaboration.” Champion Title. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
02/25/2021                                                                                                                                                                                                   
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/26/2021